Digitally signed
                                                                         by Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                         Illinois Official Reports                       the accuracy and
                                                                         integrity of this
                                                                         document
                                 Appellate Court                         Date: 2021.02.10
                                                                         12:01:54 -06'00'



                  People v. Sandridge, 2020 IL App (1st) 173158



Appellate Court      THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption              JEFFREY SANDRIDGE, Defendant-Appellant.



District & No.       First District, Sixth Division
                     No. 1-17-3158



Filed                June 26, 2020



Decision Under       Appeal from the Circuit Court of Cook County, No. 14-CR-12772; the
Review               Hon. Geary W. Kull, Judge, presiding.



Judgment             Vacated and remanded with directions.


Counsel on           James E. Chadd, Patricia Mysza, and Daniel H. Regenscheit, of State
Appeal               Appellate Defender’s Office, of Chicago, for appellant.

                     Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                     David H. Iskowich, and Jessica L. Wasserman, Assistant State’s
                     Attorneys, of counsel), for the People.



Panel                JUSTICE CUNNINGHAM delivered the judgment of the court, with
                     opinion.
                     Presiding Justice Mikva and Justice Connors concurred in the
                     judgment and opinion.
                                             OPINION

¶1       Defendant-appellant Jeffrey Sandridge was convicted of first degree murder in the shooting
     death of Milton Carswell on May 3, 2014, for which he was sentenced to 60 years’
     imprisonment. On appeal, the defendant argues that his due process rights were violated when
     investigating police officers defied bona fide subpoenas and failed to preserve their field notes
     memorializing their interviews with eyewitnesses. For the reasons that follow, we reverse the
     judgment of the circuit court of Cook County and remand the case to the trial court with
     instructions.

¶2                                          BACKGROUND
¶3       In July 2014, the defendant was indicted on eight counts of first degree murder and one
     count of unlawful possession of a weapon by a felon arising out of the death of Milton Carswell
     in May 2014. The defendant sought discovery of, inter alia, “written or recorded memoranda
     containing the substance of oral statements by *** witnesses.” The defendant also served a
     subpoena upon the Maywood Police Department in July 2014, requesting “any notes and
     memorand[a] contained in any office, unit files, working files or running files, and all
     documents of any officer or detective for this case.”
¶4       In February 2016, in its answer to discovery promulgated by the defendant, including the
     subpoenas for all notes, the State represented that all memoranda of oral statements given to
     police by witnesses were contained in the police reports that it had tendered to the defense in
     open court. One month later, the defendant filed a motion for the State to produce “a copy of
     any and all hand written notes in this case,” but the State continued to deny having any
     handwritten notes in its possession.
¶5       A bench trial commenced on August 14, 2017, at which the evidence revealed that on May
     3, 2014, the defendant shot Milton Carswell in the head and ran over his body in a parking lot
     of an apartment complex at 34 South 18th Avenue in Maywood, Illinois. Four witnesses
     testified at trial: Barbara Carswell, Milton Carswell’s sister; Unique Reedy, Barbara Carswell’s
     daughter and Milton Carswell’s niece; Jose Fernandez, Milton Carswell’s friend; and Tiffany
     Lewis, who was visiting family at the apartment complex on the day of the shooting.
¶6       Barbara Carswell testified that she lived at 29 South 18th Avenue in Maywood, across the
     street from the parking lot where the shooting occurred. The defendant was her ex-boyfriend.
     Three weeks prior to the shooting, she was in the parking lot on South 18th Avenue in Milton
     Carswell’s car with Jose Fernandez and Milton Carswell when she had “an altercation” with
     the defendant, who wanted her to go into the house. The defendant hit her, and she “cut” him.
     Jose Fernandez and Milton Carswell intervened, and the defendant threatened to return and kill
     them. Following this incident, Barbara Carswell ended her four-year relationship with the
     defendant.
¶7       On May 3, 2014, at approximately 6 p.m., Milton Carswell was in the parking lot with Jose
     Fernandez and at least one other friend, known as J.B. According to Jose Fernandez, the three
     had been drinking throughout the afternoon and were “pitching quarters” when Jose Fernandez
     saw the defendant drive into the parking lot in his Cadillac. Jose Fernandez had known the
     defendant for approximately six months from the neighborhood and from his relationship with
     Barbara Carswell. When the defendant arrived on May 3, 2014, Jose Fernandez quickly went


                                                 -2-
       inside his mother’s apartment to avoid problems with him. From the window, Jose Fernandez
       saw the defendant exit his car holding a gun. The defendant walked to Milton Carswell and,
       holding a gun to Milton Carswell’s head, walked Milton Carswell towards the street, where he
       shot him once in the head. The defendant then got back into his car and ran over Milton
       Carswell before exiting the parking lot.
¶8         Unique Reedy was also watching the altercation from her mother’s house across the street.
       She knew the defendant from his four-year relationship with her mother, Barbara Carswell.
       Just as Jose Fernandez, she saw the defendant drive into the parking lot in his Cadillac. While
       she did not see the defendant’s whole face, she saw his profile. The defendant and Milton
       Carswell walked toward each other, and the defendant then showed his gun and shot Milton
       Carswell in the head. She also saw the defendant run over Milton Carswell before leaving.
       Unique Reedy ran to her mom, who was in the house, and told her not to look outside because
       the defendant had shot Milton Carswell.
¶9         Barbara Carswell testified that when Unique Reedy told her of the shooting, she ran to the
       window and saw the defendant drive over Milton Carswell. The defendant made eye contact
       with Barbara Carswell before driving away. Barbara Carswell also testified that the defendant
       called her after he was arrested, while he was in jail. The trial court admitted the recorded calls
       into evidence. While this court was unable to play the CD recording of the calls that were made
       part of the record on appeal, the uncertified transcript of the calls that was provided to the trial
       court revealed that the defendant offered Barbara Carswell money to change her identification
       testimony.
¶ 10       Tiffany Lewis saw the shooting from her car, which was parked in the parking lot. She and
       her two-year-old were waiting in the car while her two older children were in front of the
       building. 1 Tiffany Lewis saw the defendant drive into the parking lot in a gold Cadillac. She
       had seen the defendant with Barbara Carswell on prior occasions. The defendant walked across
       the parking lot to Milton Carswell with a gun in his hand. At trial, Tiffany Lewis testified that
       a white van then blocked her view of the defendant and Milton Carswell, and while she heard
       a gunshot, she did not see the defendant shoot Milton Carswell. However, she was impeached
       with her prior statement to the assistant state’s attorney one month after the shooting that
       nothing obstructed her view and she saw the defendant shoot Milton Carswell.
¶ 11       Following the shooting, Barbara Carswell, Unique Reedy, Jose Fernandez, and Tiffany
       Lewis all went to the Maywood police station, where they waited together in a room before a
       detective interviewed each of them separately. Barbara Carswell claimed that they did not talk
       about the shooting amongst themselves as they waited.
¶ 12       Officer Patrick Reilly, an investigator for the Maywood Police Department for two years
       at the time of the shooting, was called to testify by the State. On May 3, 2014, Officer Reilly
       was on patrol when he was called to the apartment building at 34 South 18th Street. When he
       arrived, he saw a black man face down on the ground with blood around his head and a 9-
       millimeter shell casing nearby. There were several people around the decedent. Officer Reilly
       testified that he spoke to Jose Fernandez and Tiffany Lewis at the scene, but his report said he
       spoke to four witnesses; the remaining two witnesses were not identified. Officer Reilly
       testified that he took notes at the scene that he incorporated into his report. He believed the
       notes were in his locker, but when he went to retrieve them, he could not find them.

          1
           Unique Reedy also saw Kyle with two children in the parking lot.

                                                    -3-
¶ 13        Detective Luis Vargas, a detective for the Maywood Police Department for eight years,
       also testified for the State. Detective Vargas was assigned to the Milton Carswell homicide
       investigation. When he arrived at the scene, he first spoke to Officer Reilly and then canvassed
       the scene. He then went to the police station where the witnesses were waiting. He met with
       all four witnesses and interviewed them separately. He acknowledged that they waited together
       in the same room prior to being interviewed. Following his conversations with the witnesses,
       he began looking for the defendant. The defendant was eventually located and arrested on June
       27, 2014.
¶ 14        Detective Vargas testified that he took notes on his conversations with the witnesses on
       May 3, 2014, and those notes were the basis for the report he prepared on December 4, 2014.
       However, he admitted to discarding his notes after writing the report. On cross-examination,
       the detective testified that he “most likely” would have received the subpoena sent by the
       defense before he prepared his report on December 4, 2014. Detective Vargas claimed that he
       did not know why he did not provide his notes in response to the subpoena. He said that he
       destroyed his notes in spite of the subpoena because that was his common practice. He further
       stated that he believed they were his personal notes and he did not have to provide them in
       response to a subpoena. Defense counsel then queried the detective as to whether the Maywood
       Police Department had a common practice of destroying investigatory notes after receiving a
       subpoena, but an objection to that question was made by the State and sustained by the court.
       Defense counsel did not pursue any further inquiry regarding the notes and why Detective
       Vargas believed he could ignore a subpoena to produce his notes.
¶ 15        On redirect examination by the State, Detective Vargas said that he had no independent
       recollection as to exactly when he received the subpoena and that it could have been after he
       had destroyed his notes.
¶ 16        After the State rested, the defendant moved for a directed verdict, which was denied. The
       defense rested without putting on any evidence, and the parties proceeded to closing
       arguments.
¶ 17        The court found the defendant guilty of first degree murder. In its ruling, the court noted
       that the witnesses’ testimony had been impeached, stating “some of the impeachment is alleged
       to be impeachment by omission, because of a police officer whose testimony defied belief,
       actually, in terms of whether or not he spoke to Miss Barbara Carswell and what she may or
       may not have said to him.” Nevertheless, the court found it significant that all four witnesses
       named the defendant as the shooter and also accorded great weight to the telephone calls in
       which the defendant “went out of his way to make sure he was convicted” by asking Barbara
       Carswell to lie. The court found the defendant not guilty of unlawful use of a weapon by a
       felon because the State had not offered evidence of the defendant’s felony status.
¶ 18        The defendant’s posttrial motion was denied, and following a December 2017 sentencing
       hearing, the defendant was sentenced to 60 years’ imprisonment. The defendant timely
       appealed following the denial of his motion to reconsider sentence.

¶ 19                                          ANALYSIS
¶ 20       We note that we have jurisdiction to review this matter, as the defendant filed a timely
       notice of appeal following sentencing. Ill. S. Ct. R. 603 (eff. Feb. 6, 2013); R. 606 (eff. July 1,
       2017).


                                                    -4-
¶ 21        The sole issue on appeal is whether Detective Vargas’s and Officer Reilly’s failure to
       preserve their field notes after receiving a subpoena for those notes violated due process and
       discovery protections. At the outset, we note that the defendant failed to raise this issue either
       at trial or in a posttrial motion. As such, he has forfeited this argument for review. See People
       v. Johnson, 238 Ill. 2d 478, 484 (2010) (failure to object to an error at trial and include error in
       posttrial motion forfeits appellate review of error). However, the plain error doctrine allows us
       to consider an unpreserved error in two circumstances: (1) where a clear and obvious error
       occurred and the evidence is so closely balanced that the error alone threatened to tip the scales
       of justice against the defendant, regardless of the seriousness of the error, or (2) where a clear
       and obvious error occurred and the error itself is so serious that it affected the integrity of the
       trial, regardless of the closeness of the evidence. People v. Harvey, 2018 IL 122325, ¶ 15. The
       first step in plain error review is always to determine whether an error occurred. Id.
¶ 22        The destruction or loss of evidence by the State violates due process only under certain
       circumstances. First, we must determine if the evidence was material and exculpatory or only
       “potentially useful.” See People v. Cunningham, 2018 IL App (1st) 153367, ¶¶ 33, 43. If the
       evidence was only potentially useful, then the defendant must show that the loss or destruction
       was due to bad faith on the part of the State in order to establish a due process violation. Id.
       ¶ 43; see also Illinois v. Fisher, 540 U.S. 544 (2004); Arizona v. Youngblood, 488 U.S. 51
       (1988). “Bad faith ‘implies a furtive design, dishonesty or ill will.’ ” People v. Nunn, 2014 IL
       App (3d) 120614, ¶ 17 (quoting People v. Danielly, 274 Ill. App. 3d 358, 364 (1995)).
¶ 23        Here, the defendant recognizes that Detective Vargas’s field notes were only potentially
       useful, given that their destruction prevents us from ascertaining their contents, but argues that
       Detective Vargas did indeed act in bad faith in destroying his notes. 2
¶ 24        Detective Vargas admitted that he “most likely” received the defendant’s subpoena
       requesting his field notes before December 2014, when he wrote his report. Despite this fact,
       he deliberately destroyed his notes upon writing his report after receiving a properly served
       subpoena. To be sure, in Fisher, 540 U.S. at 548, the United State Supreme Court rejected the
       proposition that the destruction of evidence in the face of a pending discovery request is per se
       bad faith. But the facts in Fisher are inapposite to Detective Vargas’s behavior in his case. In
       Fisher, the defendant was arrested in September 1988 after the police observed him trying to
       hide a bag of a white powdery substance during a traffic stop. Id. at 545. Four tests by the
       police confirmed that the substance was cocaine. Id. After the defendant was charged with
       possession of cocaine in October 1988, he served a discovery request seeking all physical
       evidence in the State’s possession. Id. The State responded that the evidence would be made
       available at a reasonable time and date on request. Id. The defendant was then released on bond
       pending trial but failed to appear at a July 1989 court date. Id. He remained a fugitive until
       November 1999, when the outstanding arrest warrant was finally executed. Id. The State
       reinstated the cocaine possession charge but informed the defendant that the substance had
       been destroyed as a matter of established procedure in September 1999, 10 years after he first
       requested it. Id. at 545-46.
¶ 25        Fisher stands in stark contrast to this case, where Detective Vargas intentionally destroyed
       his field notes at a time that was almost contemporaneous with the time period in which they

           2
             The defendant does not argue that the loss of Officer Reilly’s field notes was in bad faith but only
       that the loss was a discovery violation.

                                                       -5-
       were subpoenaed by the defendant. There is no indication that the destruction of the notes was
       part of the Maywood Police Department’s procedure. 3 On the contrary, this destruction to all
       appearances seemed willful, inexplicable, and outside of normal procedures and violated
       Illinois law. The law explicitly requires that all field notes related to homicide investigations
       must be provided to the prosecuting authority. 725 ILCS 5/114-13(b) (West 2016). On cross-
       examination, Detective Vargas’s answers as to why he destroyed his notes betrayed a cavalier
       and defensive attitude:
                    “Q. And when you received the subpoena, why didn’t you provide your notes?
                    A. Don’t know.
                    Q. What did you do with the notes? You said you destroyed them, correct?
                    A. Correct.
                    ***
                    Q. Why did you destroy them?
                    ***
                    A. Well, it is common practice. Usually, they are my personal notes, and that’s
                what—basically I destroy them after I put the supplemental report together.”
       Despite claiming that his field notes taken during the initial witness interviews were his
       “personal notes,” Detective Vargas also admitted that they were made in the course of his
       duties as a Maywood police detective and for the purpose of preparing his final report in a
       murder investigation. Thus, Detective Vargas’s testimony at trial that he believed them to be
       his personal notes was disingenuous at best and blatantly untrue at worst. Under these
       circumstances, it is not far-fetched to draw a negative inference regarding the destruction of
       the notes. The action leaves many unanswered questions regarding the findings of Detective
       Vargas’s initial witness interviews. It defies belief and strains credulity to accept as true the
       testimony of an experienced police detective who denies knowing that his notes attendant to a
       murder investigation must be produced upon subpoena. Detective Vargas, without explanation,
       flagrantly violated Illinois law and openly disregarded a properly served subpoena. His actions
       were compounded by the trial court curtailing defense counsel’s right to inquire into the
       Maywood Police Department’s practice of destroying field notes in murder investigations.
¶ 26        Having determined that an error occurred that affected the defendant’s due process rights,
       we next consider the “severity of the error and its threat to the fairness and integrity of the
       trial” to determine whether it satisfies the second prong of plain error. People v. Getter, 2015
       IL App (1st) 121307, ¶ 57. Here, the willful destruction of Officer Vargas’s notes forced the
       defendant to proceed to trial without knowledge of the results of the initial witness interviews.
       As such, the defendant could not cross-examine the alleged four eyewitnesses—on whose
       testimony his conviction rested—regarding discrepancies, if any, between their initial
       interviews and their written statements one month later. Under these circumstances, we hold
       that the due process violation due to the intentional destruction of Detective Vargas’s notes
       was a severe error that affected the fairness of the defendant’s trial and the integrity of the

           3
            The court inexplicably sustained objections as to whether Detective Vargas usually destroyed his
       field notes and whether it is common practice in the Maywood Police Department to destroy notes
       (especially after the issuance of a subpoena for those notes), denying defense counsel the opportunity
       to determine if proper protocol was followed.

                                                     -6-
       judicial system. It was egregious conduct that entirely disregarded the rule of law. To hold
       otherwise would be to signal that flouting established Illinois law during a criminal trial is
       without consequences so long as the State believes the evidence is overwhelming. This, we
       cannot do.
¶ 27        Because we hold that this was plain error, we find that it was not forfeited. This was a due
       process violation that was so egregious that it affected the integrity of the trial. Therefore,
       forfeiture does not apply. Indeed, errors such as these are the very reason that the plain error
       doctrine exists. And in any event, counsel attempted to question Detective Vargas in order to
       establish the due process violation with more clarity but was prevented by the trial court from
       doing so, further precluding a finding of forfeiture.
¶ 28        Having found that the willful destruction of Detective Vargas’s notes was plain error, such
       that the defendant satisfies the second prong of the plain error doctrine, we need not address
       the defendant’s argument in the alternative that his counsel was ineffective for failing to move
       for sanctions based on the State’s failure to comply with discovery rules. We note, however,
       that we question defense counsel’s decision to simply move on to other questions after the
       objections to his questions regarding Maywood Police Department procedure were sustained
       by the trial court. While we are mindful that counsel may not have wished to incur the ire of
       the trial judge in a bench trial by pursuing a line of questioning which the court had ruled
       objectionable, at the same time, counsel should not have abandoned a clearly relevant line of
       questioning. Notwithstanding the trial court’s decision to sustain the State’s objection, defense
       counsel could have made a record regarding why he believed these questions were proper. The
       failure to do so is inexplicable.
¶ 29        Turning to the appropriate remedy for the due process violation, the defendant offers three
       suggestions: (1) dismissal of the charges against him; (2) remand for a new trial with directions
       to bar the testimony of Detective Vargas and the four witnesses he interviewed: Unique Reedy,
       Jose Fernandez, Tiffany Lewis, and Barbara Carswell; or (3) remand with directions for the
       trial court to conduct a hearing at which it may hear more complete testimony regarding the
       destruction of the notes and fashion an appropriate remedy for that due process violation.
¶ 30        Ordinarily, the trial court has discretion to impose an appropriate remedy for a due process
       violation. People v. Stapinski, 2015 IL 118278, ¶ 35. But here, because the defendant did not
       raise the due process violation before the trial court, that court did not have the opportunity to
       fashion an appropriate remedy in the first instance. Therefore, we believe the proper course is
       to remand this case to the trial court to hold a hearing on the circumstances of the destruction
       of the relevant evidence, and based on the testimony elicited at that hearing, the trial court shall
       determine a suitable remedy and hold a new trial. This is particularly important given that
       defense counsel was barred from eliciting any testimony regarding the Maywood Police
       Department’s practice as to the retention or destruction of field notes, which underpin murder
       investigations in general and the charges in this case in particular.
¶ 31        The reason for this cannot be discerned from the record. What is clear is that Detective
       Vargas intentionally destroyed his notes after they were subpoenaed. We cannot overlook this
       blatant disregard of the law on the ground that the evidence of the defendant’s guilt was
       overwhelming. To do so disregards the rule of law and the constitutional protections afforded
       all defendants regardless of the State’s view of the evidence.
¶ 32        Finally, we note that the defendant does not challenge the sufficiency of the evidence in
       support of his conviction. Our supreme court has issued conflicting opinions on whether a

                                                    -7-
       reviewing court must consider whether double jeopardy precludes a retrial if a defendant has
       not raised a challenge to the sufficiency of the evidence. Compare People v. Lopez, 229 Ill. 2d
       322, 366-67 (2008) (holding that court was “required” to consider sufficiency of the evidence
       against defendant notwithstanding his failure to contest it where court was remanding for a
       new trial), with People v. Patrick, 233 Ill. 2d 62, 76 (2009) (holding that because the defendant
       had not argued insufficiency of the evidence, there was no double jeopardy impediment to a
       new trial). In any event, the evidence presented overwhelmingly supports the defendant’s
       conviction for first degree murder.

¶ 33                                         CONCLUSION
¶ 34       The defendant’s conviction for first degree murder is vacated, and the case is remanded for
       a new trial with directions as discussed herein.

¶ 35      Vacated and remanded with directions.




                                                   -8-